• The first assignment of error by the appellant in support of a reversal of the judgment convicting him of grand larceny is that the allegation in the information that he ‘ ‘ stole several jewels of a value of more than $100” without further description or identification of the jewels, was not sufficient to charge a crime.
The Fiscal agreed that the information was not sufficient and, in accordance with the case of People v. Piris, ante, page 864, the judgment was reversed.
Mb. Justice Aldbey
delivered the opinion of the court.